Ladd, J".
(dissenting). — The adjudication of the sufficiency of the fence was not necessary to be in'writing, but the value thereof, with the fee of the fence viewers, must have been so ascertained by them acting as a board, and certified under their hands. Tubbs v. Ogden, 46 Iowa, 136. This appears from the language of section 1491, Code 1873: “If such fence be not repaired or rebuilt accordingly, the complainant may repair or rebuild it, and the same being adjudicated sufficient by the fence viewers, and the value thereof with their fees, being ascertained by them and certified under their hands, the complainant may demand of the owner of the land where the fence was deficient the sum so ascertained, and, in case of neglect, to pay the same for one month, after demand, may recover it with’ one per cent, a month interest by action.” What these fence viewers had in their minds, or what conclusions had been reached, when in Columbia township, is wholly immaterial, in viev^ *327•of this statute requiring the adjudication to he made in writing. That excluded any other method. See Callanan v Votruba, 104 Iowa., 672 (40 L. R. A. 375). As. no adjudication could be made, save in writing, that in Tama township was the only one had which the law recognizes. In Capper v. Sibley; 65 Iowa, 753, a circuit judge was held mot to have jurisdiction to make am order in probate requiring notice outside the county where proceedings were •pending, even though the statute authorized him to do so at such place and time as he might appoint. It was the making of the order, and not the hearing, as suggested by the majority, which was there condemned. Clearly, that case should be decisive of this; otherwise, the judge is limited to the territory of a particular county in determining probate matters, while the fence viewers, in making their findings in writing, are not limited by any locality. If they may determine controversies when sitting as a board •outside of the township, I see no reason why they may mot do likewise beyond the county or even state limits. :Some stress is laid on the fact that the finding was recorded, and yet this court has held that to' be absolutely unnecessary. See Tubbs v. Ogden, supra. The vice in the reasoning of the majority lies in the assumption that there may be any adjudication save in writing, as expressly directed by statute. Such officers have only powers such as are conferred upon them by law, and these may be exercised in no other way than that pointed out by statute. Public policy demands that official duties be performed in the particular territory for which the officials act, and among the inhabitants vitally interested in their doings. This tends to publicity, and encourages fidelity to thé public' as well •as to the citizen. In view of the uniform holding that no ■particular formality in such papers is required, the suggestion that assistance was necessary deserves no attention. In my opinion, the fence viewers could not act as such, nor *328make any valid finding, when sitting’ outside of their township; and for this reason the proceedings should be Annulled.